Citation Nr: 1041956	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for large cell lymphoma, right 
colon, status post colectomy.  


REPRESENTATION

Veteran represented by:  Robert Rolnick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

Large cell lymphoma, right colon, status post colectomy is shown 
to be etiologically related to radiation exposure during service.  


CONCLUSION OF LAW

Large cell lymphoma, right colon, status post colectomy, was 
incurred in service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a February 2007 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim.  The 
letter informed the Veteran what information he should provide 
and what evidence VA would attempt to obtain on his behalf.  It 
also explained how disability ratings and effective dates are 
determined.  This letter satisfied the timing requirements set 
forth in Pelegrini, as it was provided prior to the rating 
decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records.  The Veteran was not afforded a VA examination; 
however no examination is necessary, as the record contains 
sufficient medical evidence to decide the claim.

The Board finds that VA provided the veteran adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating it does not prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis of Claim

A.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence must demonstrate that 
a particular disease or injury resulting in current disability 
was incurred during active service, or if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service may be 
established in one of three different ways. See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 
(1997).

First, where it is contended that a disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence may be presumed for veterans who participated in 
defined radiation risk activities and have certain diseases.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d)(2) 
(2010).

Diseases presumptively service-connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the esophagus, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, multiple 
myeloma, lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer (except 
if cirrhosis or hepatitis B is indicated), cancer of the salivary 
gland, cancer of the urinary tract, bronchio-alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service-connected pursuant 
to 38 C.F.R. 
§ 3.311 (2010).  The provisions of 38 C.F.R. § 3.311 provide for 
development of claims based on a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The provisions do not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 
1244 (Fed. Cir. 1997).

Section 3.311(a) requires a radiation dose assessment where it is 
established that a radiogenic disease first became manifest after 
service, where it was not manifest to a compensable degree within 
any applicable presumptive period specified in either 38 C.F.R. § 
3.307 or § 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims based 
upon participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  
In all other claims, a request will be made for any available 
records concerning the veteran's exposure to radiation, and all 
such records will be forwarded to the VA Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

To consider a claim under § 3.311, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
during service; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease first became manifest 
within a period specified by the regulation.  38 C.F.R. § 
3.311(b).  If any of the foregoing three requirements has not 
been met, service connection for a disease claimed as secondary 
to exposure to ionizing radiation cannot be granted under 38 
C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, 
the term "radiogenic disease" means a disease that may be induced 
by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

Radiogenic disease shall include (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; 
(iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) 
Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) 
Tumors of the brain and central nervous system; (xxi) Cancer of 
the rectum; (xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).  

For the purposes of paragraph(b)(1) of this section: (i) Bone 
cancer must become manifest within 30 years after exposure; (ii) 
Leukemia may become manifest at any time after exposure; (iii) 
Posterior subcapsular cataracts must become manifest 6 months or 
more after exposure; and (iv) Other diseases specified in 
paragraph (b)(2) of this section must become manifest 5 years or 
more after exposure.  38 
C.F.R. § 3.311(b)(5).  

For radiation presumptive service connection purposes pursuant to 
38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while 
serving on active duty or on active duty for training or inactive 
duty training, participated in a "radiation-risk activity".

Recognized radiation-risk activities are: onsite participation in 
atmospheric nuclear tests; participation in the occupation of 
Hiroshima or Nagasaki between certain dates; internment as a 
prisoner of war in Japan during World War II with opportunity for 
exposure to ionizing radiation; and certain service in one of 
three gaseous diffusion plants.  See 3.309(d)(3).  

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, including 
as a result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

B.  Discussion

The Veteran alleges that he developed colon cancer secondary to 
radiation exposure as an x-ray technician.   

Initially, the Board notes that service connection is not 
warranted on a presumptive basis because the Veteran did not 
participate in one of the radiation risk activities enumerated in 
§ 3.309.  

The DD Form 214 indicates that the Veteran's military 
occupational specialty was radiology specialist.  Given the 
evidence of radiation exposure and the subsequent development of 
a radiogenic disease during an applicable presumptive time 
period,  the RO developed the  claim according to procedures set 
forth in  38 C.F.R. § 3.311.  The claim was referred to the  
Undersecretary of Health for the preparation of a radiation dose 
estimate.   In an October 2007 memorandum, the Undersecretary of 
Health noted the following:   

2.  Based on the Veteran's AF 1527 forms, it is 
estimated that he was occupationally exposed to the 
following doses of ionizing radiation during military 
service:  0.060 rem whole body and 0.128 rem collar.

3.  The sensitivity of the lymphatic tissue to 
radiation-induced malignancy is considered to be very 
low or absent.  Data are reasonably consistent in not 
showing an excess in Hodgkin's disease associated with 
radiation.  The association of non-Hodgkin's lymphomas 
with radiation exposure has been inconsistent.

4.  The Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the lymphoma.  In accordance with 
guidance on utilizing the NIOSH IREP, the cancer model 
for lymphoma and multiple myeloma was used.  The 
computer software calculated a 99th percentile value 
for the probability of causation 0.52 percent.  Since 
the lymphoma involved the colon, the cancer model for 
colon cancer also was used.  The computer software 
calculated a 99th percentile value for the probability 
of causation of 0.95 percent.  

The Undersecretary concluded, that in light of the above, it is 
unlikely that the Veteran's lymphoma can be attributed to 
occupational exposure to ionizing radiation during service.  An 
October 2007 memorandum from the Director, Compensation and 
Pension concluded that, as a result of the medical opinion, and a 
review of the evidence in its entirety, "it is our opinion that 
there is no reasonable probability that the veteran's lymphoma 
resulted from exposure to radiation in service."  

In March 2008, submitted a medical opinion from a VA oncologist, 
Dr. T.H., M.D., Ph.D.  Dr. T.H. stated that the Veteran was a 
radiology technician and was exposed to poorly shielded x-ray 
equipment while in service.  She opined that it is within 
"reasonable medical probability" that his current non-Hodgkin's 
lymphoma is related to that radiation exposure.

The Veteran submitted another statement from Dr. T.H. in March 
2009.  Dr. T.H. indicated that she reviewed the recent denial of 
benefits.  She opined that the likelihood of developing cancer 
due to radiation was calculated using radiation exposure dosages 
entered into the Interactive Radioepidemiological Program of the 
National Institute for Occupation Safety and Health (NIOSH).   
She opined that the calculations are inherently flawed.  She 
noted that the Veteran was a radiology technician who was exposed 
to poorly shielded x-ray equipment while he was in the Service.  
She stated that he did not wear an exposure badge during much of 
his service, and his x-ray exposure was not fully quantitated.  
She opined, " Thus, the organ dosages entered into the program 
do not have a basis in fact."  She noted that the dose of 0.128 
rem listed for him during service would be found in only 2 
percent of Air Force radiographers during that time interval.  
She stated that one would assume that the actual dose would be 
higher had he been wearing the badge the entire time.  She noted 
" [The Veteran] maintains that the equipment that he used was 
old and poorly maintained.  It is quite possible that he received 
a significant amount of radiation exposure during this time 
period."  She concluded that the estimates of his cancer being 
due to radiation exposure on the basis of that program are not 
valid, as the program required accurate cSv dosages in order to 
reflect his cancer risk.  

In September 2010, the Veteran submitted a medical opinion from a 
registered nurse, A.C., R.N.  A.C. noted that the claims file was 
reviewed.  The medical opinion indicated that the Veteran was 
exposed to a substantial amount of ionizing radiation while on 
active duty working as a radiology technician.  It was noted that 
there is no concrete evidence to support a low level of radiation 
exposure with his history of minimal dosimeter usage during that 
time.  Thus, it is my professional opinion that it is at least as 
likely as not that [the Veteran's] non-Hodgkin's large cell type 
B lymphoma of the right colon is caused by his ionizing radiation 
exposure while working as a radiology technician during military 
service.  

The Board finds that the medical opinion from Dr. T.H. is 
sufficient to place the claim at least in equipoise with regard 
to whether large cell lymphoma, right colon, status post 
colectomy was caused by radiation exposure in service.  
Therefore, in light of the favorable medical evidence linking the 
Veteran's disability to his radiation exposure in service and 
resolving any doubt in the Veteran's favor, the Board concludes 
that service connection for large cell lymphoma, right colon, 
status post colectomy is warranted.  


ORDER

Service connection for large cell lymphoma, right colon, status 
post colectomy is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


